Citation Nr: 0123915	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  96-08 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ear 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



REMAND

The veteran had active duty from October 1943 to January 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In December 
1997, the Board remanded the case for the veteran to be 
scheduled for a requested travel board hearing before a Board 
Member.  Such a hearing was held before the undersigned Board 
Member in May 1999.  Subsequently, in September 1999, the 
Board again remanded the case for further development.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A review of the evidence of record indicates that there may 
be missing service medical records.  At the May 1999 hearing, 
the veteran testified that he had had pain in his ears during 
service and he indicated that he was hospitalized for ear 
problems.  In addition, in a statement dated in July 1995, 
the veteran noted that he received treatment at "NTC" in 
San Diego, California, and the Naval Station in San Diego, 
California.  He further noted that he may have been treated 
at the Naval Air Station in Norman, Oklahoma.  The RO should 
contact the veteran to request the month and year in which he 
received treatment for his ears in service, and the military 
facilities at which he received any treatment.  In addition, 
the RO should contact the National Personnel Records Center 
in St. Louis, Missouri, for any pertinent information as to 
alleged treatment during service, and request such additional 
service medical records.   

Further, the evidence of record indicates that there are 
missing VA records which should be associated with the 
veteran's claims folder.  In the VA report of May 1, 2001, it 
is noted that the veteran's claims folder and service medical 
records were reviewed.  The audiologist who reviewed these 
records noted that an ABR study had been conducted on January 
18, 1996.  The report, however, is not currently associated 
with the veteran's claims folder.  In addition, the 
audiologist noted that the veteran had received a hearing 
reevaluation on April 27, 2001.  A review of the claims 
folder before the Board at this time does not contain the 
hearing evaluation report of April 2001.

A review of the evidence shows that it contains VA outpatient 
treatment records through September 1999.  The RO should 
contact the veteran and ask that he identify any treatment, 
VA or non-VA, that he has had regarding his ears, hearing 
loss, and tinnitus, since September 1999.  The RO should take 
the appropriate steps to try to obtain copies of all 
identified medical records.

Finally, the Board finds that, pursuant to the requirements 
set forth in the recently enacted VCAA, a medical opinion is 
necessary as to whether the veteran's current bilateral 
hearing loss and tinnitus are related to his military 
service.  In this regard, the examiner should obtain a 
detailed history from the veteran as to any noise exposure 
incurred subsequent to his discharge from the service.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he submit a detailed 
statement as to the treatment, including 
any hospitalizations, he had during 
service for any ear problems, to include 
hearing loss.  He should be requested to 
provide the date (month and year) and 
place of any such treatment during 
service.

2.  Thereafter, if the veteran identifies 
additional service medical records, the 
RO should contact NPRC, provide the 
additional pertinent information, and 
request the additional service medical 
records.

3.  The RO should contact the appropriate 
VA facility and request a copy of the 
report of the ABR study apparently 
conducted on January 18, 1996.  In 
addition, the RO should contact the 
appropriate VA facility and obtain a copy 
of the April 27, 2001 VA hearing 
evaluation report.

4.  The RO should obtain the names and 
addresses of any additional medical care 
providers, VA and non-VA, who treated the 
veteran for hearing loss, tinnitus and 
any other ear disorders since September 
1999.  After securing the necessary 
release, the RO should request copies of 
those records.

5.  The veteran should be afforded a VA 
audiology examination to evaluate any 
current ear problems, to include hearing 
loss and tinnitus.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
appropriate tests and studies should be 
conducted.  In addition, the examiner 
should obtain a history from the veteran 
of occupational and recreational noise 
exposure during and subsequent to 
service.  The examiner should be 
requested to render a medical opinion as 
to the etiology of any ear problems, 
hearing loss, and tinnitus, to include an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss, tinnitus, and/or ear 
problems are related to his military 
service.  

6.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)) are fully 
complied with and satisfied. 

7.  Thereafter, the RO should readjudicate 
the current claims.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



